ORIGINAl
       3Jn \lr:be Wniteb ~tates ~ourt of jfeberal ~laims
                                            No. 14-430 C

This Opinion Will Not Be Published in the U.S. Court of Federal Claims Reporter Because It
                      Does Not Add Significantly to the Body of Law.

                                      (Filed: August 18, 2014)                           FILED
 PERCY ALLEN WILLIAMS,                                                                AUG 19 2014
                                                                                   ~U.~~.: COURT Oft
                         Plaintiff,                                                rEDt:RAL CLAIMS

         v.

 THE UNITED STA TES,

                         Defendant.




                                      OPINION and ORDER


        On May 19, 2014, plaintiff, Percy Allen Williams, filed a complaint for breach of contract
and for violations of the Trading With the Enemy Act, 50 U.S.C. § 9(a), seeking, inter alia, a
restraining order and preliminary injunction. Plaintiff, who is presently incarcerated in a
correctional institution in Polkton, North Carolina, alleges that he entered into a contract with the
Department of Justice that entitled him to $25 million in damages. On June 5, 2014, plaintiff
moved to dismiss that complaint under RCFC 12(b)(l) and 12(b)(5), and to have this court deny
any injunctive relief. On June 23, 2014, plaintiff filed a motion for leave to proceed informa
pauperis, but without responding to defendant's motion. For the reasons that follow, defendant's
motion to dismiss is hereby GRANTED.

        This court is solemnly obliged to address obvious questions concerning its subject matter
jurisdiction. See Mitchell v. Maurer, 293 U.S. 237, 244 (1934). This court recognizes that
plaintiff is acting pro se before this court, and thus the court will hold the form of plaintiff's
submissions to a less stringent standard than those drafted by an attorney. See Reed v. United
States, 23 Cl. Ct. 517, 521 (1991) (citing Estelle v. Gamble, 429 U.S. 97 (1976)). Having
reviewed plaintiffs complaint, as well as defendant's motion to dismiss, this court is certain that it
lacks jurisdiction to consider the claims that plaintiff raises.

        When a plaintiff fails to plead facts that are not, as a matter of law, sufficient to show that
a contract exists with the United States, "the normal disposition would be to dismiss the
..


     complaint for failure to state a claim, rather than for want of jurisdiction." Lewis v. United
     States, 70 F.3d 597, 602 (Fed. Cir. 1995). There is, however, an exception to the general rule
     "that permits dismissals on jurisdictional grounds if the claim is 'wholly insubstantial and
     frivolous."' Id. (quoting Bell v. Hood, 327 U.S. 678, 682-83 (1946)). "[T]he Federal Circuit has
     held that insubstantial allegations as to the existence of a money-mandating contract will warrant
     dismissal for lack of subject matter jurisdiction." Twp. ofSaddle Brook v. United States, 104 Fed.
     Cl. 101, 110 (2012) (citing Rick's Mushroom Serv. v. United States, 521F.3d1338, 1343-44 (Fed.
     Cir. 2008)). Such is plainly the case here - would be the case even if plaintiff were viewed as
     meeting the jurisdictional requirements in the Tucker Act, 28 U.S.C. § 1491(a). See RCFC
     12(b)(6).

             Nor is there any legal basis for plaintiff's claim that the Department of Justice violated the
     Trading with the Enemy Act. This court lacks jurisdiction to address any claims relating to that
     statute. See Duisberg v. United States, 89 F. Supp. 1019, 1022 (Ct. Cl. 1950); see also N. V
     Montan Export-Metaal Handel-Maatschappij v. United States, 102 F. Supp. 1016 (Ct. Cl. 1952);
     see generally, Hoffman v. United States, 17 Fed. Appx. 980 (Fed. Cir. 2001).

            Accordingly, the Clerk shall dismiss plaintiff's complaint for lack of jurisdiction.

            IT IS SO ORDERED.




                                                       2